Citation Nr: 1612670	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO. 06-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for a cardiac disorder. 

3. Entitlement to service connection for a back disability. 

4. Entitlement to service connection for a neck disability. 

5. Entitlement to an effective date for the service connected disability of a major depressive disorder ("acquired psychiatric disability") prior to March 4, 2005. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the Board in September 2006. A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Veteran was assisted by a representative at the hearing, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation. The transcript of the hearing, as well as the information presented to the Veteran in an October 2007 remand, presented the Veteran with information as to substantiation of his claims such that there is no error and the Veteran has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2).

In July 2005, the RO denied reopening of claims of service connection for back and neck disabilities, as well as denied service connection for a liver condition, a psychiatric disorder, bilateral hearing loss and a heart condition. In a January 2010 decision, the Board granted the reopening of the claims for service connection for back and neck disabilities. In a June 2012 decision, the Board granted service connection for an acquired psychiatric disorder. 

This matter was before the Board in 2007 and 2012, and as noted was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining medical opinions. The requested development has been completed by the RO and with no further action is necessary to comply with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran requested a Board hearing for January 2016, but withdrew his request in a January 12, 2016 letter from his previous representative. At all events, the Veteran testified before the undersigned in September 2006 and no cause has been alleged for the conduct of a new hearing. 38 C.F.R. § 20.74(d) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has not been shown to have left ear hearing loss that manifested in service or within one year thereafter, or current left ear hearing loss that is causally or etiologically related to service. 

2. A heart disability was not manifested during active service, and a heart disability was not manifested within one year of service discharge. Any current heart disability is not otherwise etiologically related to the Veteran's active service. 

3. A back disability was not manifested during active service, and is not causally or etiologically related to service. 

4. A neck disability was not manifested during active service, and is not causally or etiologically related to service. 

5. No formal claim for an acquired psychiatric disability was received by the VA prior to March 4, 2005. 



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015). 

2. The Veteran's heart disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for entitlement to service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4. The criteria for entitlement to service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5. The criteria for an effective date prior to March 4, 2005 for the grant of service connection for an acquired psychiatric disability have not been met. 38 U.S.C.A. 
§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.151, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. The Federal Circuit has also held that the Board must review the entire record, but the law does not require that the Board discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).
 
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Left Ear Hearing Loss 

The Veteran claims that he was exposed to acoustic trauma in service that is related to his current left ear hearing loss. He also claims that he had in-service upper respiratory infections, dizziness and a left ear ache that caused his left ear hearing loss. The Veteran has been diagnosed with left ear hearing loss, and the first element of service connection has been met. 

However, after a careful review of the evidence of record, the Board finds that service connection for left ear hearing loss is not warranted. 

Service treatment records do not show hearing loss upon entrance or exit. Although the competent evidence does not reflect the presence of left ear hearing loss for VA purposes during the Veteran's active service, the absence of evidence of such hearing loss in service is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under 38 C.F.R. § 3.303(b), neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service. Rather, the hearing tests taken in active service varied slightly but were nonetheless normal. The Veteran denied having any history of ear trouble or hearing loss during that time period. Therefore, while currently diagnosed left ear sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records. A diagnosis of labyrinthitis was made in 2004, more than 26 years post separation from active service. Service connection under 38 C.F.R. § 3.303(b) is therefore not warranted, and left ear sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. 
§§ 3.307, 3.309. 

With regard to entitlement to service connection for left ear hearing loss under the provisions of 38 C.F.R. § 3.303(a), in June 2015, the Veteran had his most recent examination of his left ear to determine if had or ever had a vestibular or infectious condition. It was determined that the Veteran did not have or had ever been diagnosed with a peripheral vestibular condition. The examiner commented that he reviewed the Veteran's file and noted that he had been seen in February 1977 for a sore throat, stuffy head with productive cough, dizziness, and left ear ache. However, it was noted in the service treatment records that the symptoms had cleared in a short time. The examiner noted that the symptoms noted indicated that they represented an acute and not chronic illness. 

Further, the examiner's review of the Veteran's service treatment records showed normal audiometric thresholds throughout military service. At separation from service, there were no complaints of hearing loss, tinnitus, or any ear complaints noted. The Veteran's otoscopic examination was normal at separation. The examiner opined that neither chronic hearing loss nor any chronic ear condition was incurred during active military service, and the Veteran's contention that an ear condition of any kind may have had its onset while on active duty is not supported by the evidence. 

Further VA medical inquiry was in accord, and found no nexus to service. At a March 2010 VA hearing examination, the Veteran stated that his family complained that he listened to the television too loudly. The Veteran explained that during service he was a truck and wheel mechanic and worked on armored personnel carriers. He reported that he had ear protection in service, but that he had to remove it to use a stethoscope in order to listen for defects in the engines. He also reported additional noise exposure from firing weapons and field exercises. The Veteran stated at the examination that he has had progressive hearing loss since service. After examining the Veteran and reviewing the file, the examiner determined that the Veteran's left ear hearing loss was less likely than not related to service. The examiner's rationale is that there was no evidence of any significant threshold shifts in service. The examiner proposed that the etiology of the Veteran's hearing loss is from combination of environmental and genetic factors that have occurred subsequent to separation from service and any current hearing loss did not have its onset in service, did not chronically worsen during service, nor was it related to any incident in service. The most prominent etiology of the Veteran's minimal high frequency hearing loss would be presbycusis. 

At a VA hearing examination in April 2013, the Veteran was diagnosed with left ear hearing loss. The examiner opined that the Veteran's left ear hearing loss was less likely than not related to service because there were no threshold shifts during service, there is no evidence that his hearing was aggravated by military noise exposure. The Veteran alleged military noise exposure from diesel engines and mortar fire, as well as occupational noise exposure from power tools; the Veteran was a home builder. The examiner in April 2013 was unable to comment on ear infections and labryinthitis because it is outside of her scope as an audiologist. 

A June 2015 hearing examiner concluded that the Veteran's currently diagnosed left ear hearing loss was less likely than not incurred in or caused by the claimed in service injury, event or illness. The examiner noted that while the Veteran was seen in February 1977 for a sore throat, among other complaints, the symptoms cleared in a short time and was an acute illness that did not represent a chronic condition. The examiner also noted that the Veteran was seen several times in service for either viral upper respiratory infections or tonsillitis; however, nothing in the record indicates that this was a chronic condition of any kind, to include non-suppurative otitis media and/or chronic hearing loss. The Veteran's service treatment records showed normal audiometric thresholds throughout military service, including military enlistment and separation from service. 

Although the Veteran may sincerely believe that his left ear hearing loss is related to service, the Board finds that the Veteran's nexus opinions are not competent. While the Veteran is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, the Veteran here is proffering an opinion as to the cause of his hearing loss. 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

An opinion as to the cause of his hearing loss is a complex medical question requiring interpretation of diagnostic tests and pathology. In this regard, the Veteran has not provided evidence of medical training reflecting the competence to provide an opinion as to the cause of his hearing loss. Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as hearing loss, but not competent to provide evidence of the etiology of such conditions). Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.

The Veteran's left ear hearing is not causally or etiologically related to his service, to include any in-service noise exposure or acute respiratory illnesses. Accordingly, the claim for service connection for left ear hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine. However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



Cardiac Disability 

Certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if the disability manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran argues that he states that he has a patent foramen ovale (PFO) that has been present since service. While the evidence reveals that the Veteran has a diagnosed heart disability, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service. Service medical records do not reveal complaints or treatment for any type of heart condition in service. His Report of Medical Examination, completed in April 1977, evaluated the Veteran as clinically normal. 

Treatment notes from the North Texas Heart Center, dated January 2005, note that the Veteran had a history of PFO. After being evaluated a decision was made not to close the PFO because his cardiac evaluation was normal. The doctor recommended that the Veteran begin lifetime aspirin therapy. Treatment notes from the Veteran's private doctor, I.K, from February 2005 state that the Veteran then presented after being hospitalized with a "small heart attack" and had a full cardiac workup. The workup revealed a PFO that was believed to be asymptomatic and he had no evidence of an ischemic heart disease. 

Veteran was evaluated by a cardiologist in March 2006, and the treatment notes stated that there was no need to close the PFO. The impression from this examination was that the PFO was stable and medically managed with Aspirin. 

At a VA examination in March 2010, the Veteran gave a history of having a PFO that was diagnosed in September 2004 as well as a history of a transient ischemic attack. He reported daily being prescribed to take daily aspirin. A review of the transthoracic echo from September 2004 showed left ventricular systolic function was normal, normal chamber size, bubble study was positive for right to left shunt with valsalva consistent with PF4 small EST. No significant valvular disease was noted in September 2004. 

In April 2013, the Veteran underwent a VA cardiovascular evaluation and it was noted that the Veteran had been diagnosed with coronary artery disease, as well as an unstable angina, cardiomyopathy in January 2012, and automatic cardioverter defibrillator (AICD) was implanted in July 2012. The Veteran still remained short of breath and gets chest pains daily 

At this examination, the Veteran was diagnosed with ischemic heart disease due to his myocardial infarction, CAD, unstable angina, and ischemic cardiomyopathy. The examiner noted that etiology of his ischemic heart disease conditions were due to CAD and atherosclerotic plaques. The examiner concluded that the Veteran's current heart conditions were less likely as not to have had their onset or were aggravated during service or were otherwise related to any incident in service. The Veteran's service treatment records do not show any cardiac problems during service, and his current heart condition began in 2004, which is 27 years after military discharge. 

The preponderance of the evidence is against the claim. The Veteran was not diagnosed with a heart disability in service, one year after service, or has suffered from symptomatology related to his current heart disorder continuously since service. Therefore, service connection is not warranted under the provisions of 38 C.F.R. § 3.303(b). 

Nor is there sufficient medical evidence to establish an etiological link between the Veteran's diagnosed heart disorder and his period of active service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim - the Veteran's heart disability was not diagnosed until 2004. Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).

In sum, the preponderance of the evidence is against the Veteran's claim. The Board has considered the Veteran's allegation that his PFO went undiagnosed in service; however, no physician has stated this nor does the evidence of record indicate that this may have gone undiagnosed in service. While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., shortness of breath; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, lay assertions of a medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995). Moreover, as in Jandreau, the Veteran's assertion has been investigated and found without merit.

Neck and Back disabilities 

The Veteran alleges that he injured his back in service while lifting a 200 lb. toolbox; having participated in rigorous physical training; and that he was struck on the back of his neck in service from the falling lid of an armored personnel carrier 
(APC). The Board has carefully reviewed the record and taken the Veteran's contentions under consideration; however, service connection for back and neck disabilities is not warranted. 

The Veteran's most recent VA examination for his back and neck disabilities was in April 2013. The Veteran gave a history of injuring his back in-service that was treated conservatively. He also reported having cervical strain in service when he was struck on the back of the head in February 1977. Service treatment notes from October 1976 note complaints of low back pain when sitting, without muscle sprain. Another treatment note from November 1976 report indicated complaints of back pain when lifting heavy objects, and an advisement that the Veteran was to exercise his back. However, his Report of Medical Examination completed in April 1977 was devoid of any comments regarding treatment, pain, or diagnosis of back or neck conditions and the Veteran was evaluated a clinically normal upon separation. 

At his examination in April 2013 the Veteran complained of daily neck and back pain with bilateral numbness and tingling, mostly in the hands that is worse on the left side. He was diagnosed with both back and neck disabilities. Thus, the first and second element of service connection for both disabilities has been met. The remaining question is whether there is competent evidence of a nexus between the current disabilities and the in-service disease or injury. 

The Veteran told the examiner that he began to experience chronic back and intermittent neck pain in the 1980's. In the 1990's, the Veteran began developing bilateral numbness and tingling after he sustained a fall from a house in 1997. A MRI of the cervical spine from that time showed multiple herniated discs with right sided neuroforaminal encroachment. By the 2000's the Veteran had daily lower back pain with radiation of pain and numbness and tingling down both legs. In January 2005, a lumbar MRI showed L5 spondylosis and by 2007 his symptoms had worsened. Another MRI in May 2007 showed degenerative joint disease with bilateral mild to moderate neuroforaminal stenosis of the lumbar spine. An MRI of the cervical spine showed only a disc complex with moderate central spinal canal stenosis and bilateral neuroforaminal encroachment.  His most recent MRI in January 2011 showed severe bilateral neuroforaminal stenosis, and deterioration the spine. He has to ambulate with either a walker or a motorized scooter. He denied bowel or bladder dysfunction related to his lower back. 

The examiner opined that the Veteran's back and neck disabilities were less likely as not to have had their onset or were aggravated during active service, or otherwise related to any incident of service, or manifested within one year of separation from service. 

The examiner noted three documented visits in-service for low back pain with conservative treatment. The examiner observed that although service treatment records describe a bump on the head in February 1977 with accompanying headaches, they did not mention neck pain. It was noted that the Veteran's separation examination is negative for any complaints or diagnosis of a low back or neck disabilities. After service, the next treatment for back pain was in September 1999 secondary to a waterskiing accident, showing a gap for 22 years between the end of his service and treatment or complaints of back pain. The examiner noted that chronicity of symptomology for a back disability has not been established; and that the etiology of the Veteran's neck disability related to a fall from his house in 1997, when he was found to have multi-level cervical degenerative disc and joint disease. 

Other medical records do not support the claim. A treatment note from September 1999 notes that the Veteran injured his back in a watersport and had severe pain. He reported muscle spasms due to a blunt injury. VA treatment notes from January 2002, note that the Veteran first began having a history of neck pain when he fell off a house in 1997. Treatment notes from September 1997 note that he had neck pain on the left side that subsides with right side-bending. A treatment note from April 2002 states that the Veteran had a history of chronic pain in neck for the previous 6 years. Another VA treatment note from October 2004 notes that the Veteran sustained a fall onto his head and now reported paresthesia in his left arm with weakness. 

As evidence to support his claim, the Veteran submitted several treatment records from private physicians that have treated his back and neck disabilities. These treatment notes support the Veteran's current diagnosis, but do not relate his disabilities to his time in service. The Veteran also submitted a letter from Dr. F.A., dated April 2007, stating that his current back and neck disabilities were incurred during his military service. However, the Board finds the opinion of Dr. F.A. not probative. Dr. F.A. focuses on the Veteran's in service treatment for back and neck pain, but does not discuss how these were treated without further complaint, nor does Dr. F.A. discuss the fact that the Veteran was evaluated as clinically normal upon separation. Second, Dr. F.A. does not discuss the Veteran's post service traumas to his neck and back from a waterskiing accident, or falling from the roof of a house. 

The preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107.

Effective Date 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110(a). The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release. See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service). 

The implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. 38 C.F.R. § 3.155. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim. 38 C.F.R. § 3.155. The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly. VA is not required to conjure up issues not raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran seeks an effective date prior to March 4, 2005 for the grant of service connection for an acquired psychiatric disability. Having carefully considered the claim, the Board finds that the evidence does not support the Veteran's contentions and the appeal is denied. 

The Veteran initially filed a claim for an acquired psychiatric disability on March 4, 2005. At this time, he referred to his service treatment records that showed that he was under emotional strain during his military service. The Veteran claims that he should have an effective early than his date of claim, because there was evidence in his service treatment notes of an acquired psychiatric disability. 

Under 38 C.F.R. § 3.400(r), the Veteran is entitled to an effective date of whichever is later between the receipt of the claim or the date entitlement arose. The RO has already given an effective date that is equivalent to the date of claim. The evidence of record does not suggest that either entitlement rose prior to the date of claim, or that the Veteran had previously applied for a psychiatric disability prior to his claim for an acquired psychiatric claim. In this case, there is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of service connection for an acquired psychiatric disability. Accordingly, the claim for an effective date prior to March 4, 2005 is denied. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
VA's duty to notify has been satisfied through notice letters dated April 2002, January 2005, December 2007, and February 2010 that fully addressed all notice elements. These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence. The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
 
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
 
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
Service treatment records are associated with claims file. All post-service VA and private treatment records identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  

The Veteran was provided VA examinations in March 2010, April 2013, May 2013, and June 2015, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
 
All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for a heart disability is denied. 

Service connection for a back disability is denied. 

Service connection for a neck disability is denied. 

An effective date prior to March 4, 2005 for the grant of an acquired psychiatric disability is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


